***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  RAY BOYD v. COMMISSIONER OF CORRECTION
                 (AC 42302)
                       Alvord, Prescott and Bright, Js.*

                                    Syllabus

The petitioner, who had been convicted of the crime of murder when he
    was seventeen years old, sought a writ of habeas corpus, claiming that
    the respondent Commissioner of Correction failed to advance his parole
    eligibility date by applying statutory (§ 18-7a (c)) good time credit he
    had earned. The petitioner had been sentenced to a term of fifty years
    imprisonment without the possibility of parole. In 2015, the legislature
    amended the parole eligibility statute (§ 54-125a) to retroactively provide
    parole eligibility to juvenile offenders sentenced to more than ten years
    imprisonment. In 2016, the Board of Pardons and Paroles (board)
    informed the petitioner of his parole eligibility date, a calculation that
    did not reflect a reduction for the number of days of statutory good
    time credit he had earned. The habeas court granted the motion to
    dismiss filed by the respondent for failing to state a claim on which
    habeas corpus relief could be granted. On the granting of his petition
    for certification to appeal, the petitioner appealed to this court. Held:
1. Contrary to the respondent’s claim, the habeas court properly determined
    that it had subject matter jurisdiction over the petition because the
    petitioner had a cognizable liberty interest in parole eligibility under § 54-
    125a (f): the legislature intended to vest the petitioner with a cognizable
    liberty interest in parole eligibility, as the language of § 54-125a (f) (1)
    (A) requires that the board shall consider the person for parole, and
    the text of § 54-125a (f) (3) reinforces the requirement that the board
    shall consider a person for parole by requiring that the board shall hold
    a hearing to determine a person’s suitability for parole release when
    that person becomes eligible for parole; moreover, the language of § 54-
    125a (f) (2) provides that parole eligibility for juvenile offenders is
    unique, and such language evidences that the legislature intended for
    the petitioner to have a liberty interest in parole eligibility; furthermore,
    the language of § 54-125a (f) (5) serves to accentuate the mandatory
    nature of initial parole eligibility for individuals like the petitioner, as
    compared to subsequent parole eligibility, which is not guaranteed.
2. The petitioner could not prevail on his claim that the statutory good time
    credit he had earned reduced the sentence used to calculate his parole
    eligibility date, as the language of § 18-7a (c) and § 54-125a (f) is clear
    and unambiguous that it does not support such a claim: § 18-7a (c)
    contains no language providing that good time credit earned under that
    subsection operates to reduce a person’s parole eligibility date, and
    there is no language to suggest that the legislature intended that a
    person’s sentence, after it has been reduced by the application of good
    time credit, should serve as the sentence that is used to calculate their
    parole eligibility date under § 54-125a (f); moreover, there are no refer-
    ences to § 18-7a (c) in § 54-125a, and such omission implies that the
    legislature did not intend for the term ‘‘sentence,’’ as used in § 54-125a
    (f) (1) (A), to be a person’s sentence as reduced by the statutory good
    time credit they may have earned under § 18-7a (c), and the phrases
    ‘‘definite sentence’’ and ‘‘total effective sentence’’ in § 54-125a (f) (1)
    refer to the maximum term of imprisonment imposed by the sentencing
    court; furthermore, in § 54-125a (a) and (d) and in a parole eligibility
    statute (§ 54-125) for prisoners serving indeterminate sentences, the
    legislature expressly stated whether credit applied to shorten a person’s
    sentence before that sentence was used to calculate their parole eligibil-
    ity date, and, because the legislature did not include any such language
    in § 54-125a (f), it did not intend for statutory good time credit earned
    by a person under § 18-7a (c) to reduce the sentence that would serve
    as the basis for calculating his parole eligibility date.
3. The petitioner could not prevail on his claim that the statutory good time
    credit he had earned under § 18-7a (c) was not applied properly in
    violation of his right to due process; the petitioner was not entitled to
    have the statutory good time credit he had earned under § 18-7a (c)
   applied to reduce the sentence from which his parole eligibility date
   will be calculated, and, because he did not have a liberty interest in his
   earned statutory good time credit advancing his parole eligibility date,
   he was not being deprived of a liberty interest and, thus, was not being
   deprived of due process.
   Submitted on briefs April 17—officially released August 18, 2020

                           Procedural History

  Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland where
the court, Kwak, J., granted the respondent’s motion
to dismiss; judgment dismissing the petition, from
which, the petitioner, on the granting of certification,
appealed to this court. Affirmed.
  Michael W. Brown, assigned counsel, filed a brief for
the appellant (petitioner).
   Steven R. Strom, assistant attorney general, and Wil-
liam Tong, attorney general, filed a brief for the appel-
lee (respondent).
                          Opinion

  ALVORD, J. The petitioner, Ray Boyd, appeals from
the judgment of the habeas court dismissing his petition
for a writ of habeas corpus, which challenged the failure
of the respondent, the Commissioner of Correction,
to advance the petitioner’s parole eligibility date by
applying statutory good time credit he has earned. On
appeal, the petitioner claims that the court improperly
dismissed his petition. We disagree and affirm the judg-
ment of the court.
   The following procedural and statutory history is rele-
vant to this appeal. On September 30, 1992, a jury found
the petitioner guilty of a murder that he committed on
September 23, 1989, when he was seventeen years old,
in violation of General Statutes (Rev. to 1989) § 53a-
54a. See State v. Boyd, 36 Conn. App. 516, 518–19, 651
A.2d 1313 (Boyd I), cert. denied, 232 Conn. 912, 654
A.2d 356, cert. denied, 516 U.S. 828, 116 S. Ct. 98, 133
L. Ed. 2d 53 (1995); see also State v. Boyd, 323 Conn.
816, 818, 151 A.3d 355 (2016) (Boyd II). On November
20, 1992, the court sentenced the petitioner to a term
of fifty years imprisonment without the possibility of
parole. Boyd II, supra, 818; see also General Statutes
§ 54-125a (b) (1).1 On appeal, this court affirmed the
trial court’s judgment of conviction. Boyd I, supra, 525.
   In 2015, the legislature amended § 54-125a by, inter
alia, adding subsection (f); see Public Acts 2015, No.
15-84, § 1; which retroactively provided parole eligibility
to juvenile offenders sentenced to more than ten years
imprisonment. As a result of the 2015 amendment, the
petitioner will become parole eligible after serving 60
percent of his fifty year sentence. See General Statutes
§ 54-125a (f) (1) (A).2 In a letter dated March 29, 2016,
the Board of Pardons and Paroles (board) informed the
petitioner that his parole eligibility date is September
13, 2022. In arriving at the petitioner’s parole eligibility
date, the board subtracted sixty-seven days of presen-
tence confinement credit earned by the petitioner from
the number of days in his fifty year sentence, and then
multiplied that difference by 60 percent in accordance
with § 54-125a (f) (1) (A). The board’s calculation did
not reduce the petitioner’s fifty year sentence by the
number of days of statutory good time credit he had
earned pursuant to General Statutes § 18-7a (c)3 up to
that point in time before the sentence was multiplied
by 60 percent.
   On January 16, 2018, the self-represented petitioner
filed a petition for a writ of habeas corpus challenging
the board’s calculation of his parole eligibility date.4
Specifically, the petitioner made two claims. First, he
alleged that the board misinterpreted § 18-7a (c) when
the board failed to apply the statutory good time credit
he had earned to his sentence from which his parole
eligibility date is calculated under § 54-125a (f) (1) (A).
Second, the petitioner claimed that his right to due
process was violated by the board’s misapplication of
the statutory good time credit he had earned.
   On January 24, 2018, the habeas court, Westbrook,
J., ordered that the petition be ‘‘docket[ed],’’ and it
scheduled a hearing in which the petitioner and the
respondent were ordered to appear to address ques-
tions posed by the court.5 On March 5, 2018, the respon-
dent filed a motion to dismiss the petition pursuant to
Practice Book § 23-29 and a memorandum of law in
support thereof. According to the respondent, the peti-
tion was subject to dismissal due to a lack of subject
matter jurisdiction, a ‘‘lack of standing, lack of any
injury, failure to state a cognizable interest under any
legal theory, and under the political question doctrine.’’
On May 4, 2018, Attorney Miller, as counsel for the
petitioner, filed an opposition to the respondent’s
motion to dismiss. On June 6, 2018, the court, Kwak,
J., held a hearing to address the questions raised in
Judge Westbrook’s January 24, 2018 order and the
respondent’s motion to dismiss. Thereafter, on October
3, 2018, Judge Kwak issued a memorandum of decision
granting the respondent’s motion to dismiss under Prac-
tice Book § 23-29 (2) for failing to state a claim upon
which habeas corpus relief can be granted. With respect
to the petitioner’s first claim, Judge Kwak concluded
that there was no authority to support his statutory
interpretation and, thus, ‘‘[t]he relief [the petitioner
sought], which [was] an order from the habeas court
compelling [the board] to apply [statutory good time]
credits to advance the parole eligibility date established
by . . . § 54-125a (f) (1) (a), cannot be granted.’’ With
respect to the petitioner’s second claim, Judge Kwak
concluded that that claim ‘‘is not a cognizable due pro-
cess claim and fails to state a claim for which a habeas
court can grant relief.’’ On October 22, 2018, Judge
Kwak granted the petitioner’s petition for certification
to appeal from the October 3, 2018 judgment of dis-
missal. This appeal followed.
                              I
   As a preliminary matter, the respondent argues that
the petitioner’s claims lack the ‘‘essential predicate’’ of
a ‘‘cognizable liberty interest.’’ The respondent’s argu-
ment that the petitioner’s claims lack a ‘‘cognizable
liberty interest’’ amounts to a challenge to the habeas
court’s jurisdiction. ‘‘[I]n order to invoke successfully
the jurisdiction of the habeas court, a petitioner must
allege an interest sufficient to give rise to habeas relief.’’
(Internal quotation marks omitted.) Perez v. Commis-
sioner of Correction, 326 Conn. 357, 368, 163 A.3d 597
(2017). ‘‘When a petitioner seeks habeas relief on the
basis of a purported liberty interest in parole eligibility,
he is invoking a liberty interest protected by the [d]ue
[p]rocess [c]lause of the [f]ourteenth amendment which
may not be terminated absent appropriate due process
safeguards. . . . In order . . . to qualify as a constitu-
tionally protected liberty, [however] the interest must
be one that is assured either by statute, judicial decree,
or regulation. . . . Evaluating whether a right has
vested is important for claims under the . . . [d]ue
[p]rocess [c]lause of the [f]ourteenth amendment,
which solely protect[s] pre-existing entitlements.’’
(Citations omitted; emphasis in original; internal quota-
tion marks omitted.) Id., 370. Because the respondent
argues that the habeas court lacked jurisdiction over
the petition, we address this argument at the outset.
See Baker v. Commissioner of Correction, 281 Conn.
241, 249, 914 A.2d 1034 (2007) (‘‘[i]t is axiomatic that
once the issue of subject matter jurisdiction is raised, it
must be immediately acted upon by the court’’ (internal
quotation marks omitted)).Our review of the habeas
court’s subject matter jurisdiction, a question of law,
is plenary. See id., 248.
   Whether the petitioner has a cognizable liberty inter-
est in parole eligibility status under § 54-125a (f) is a
question of statutory interpretation. ‘‘The interpretation
and application of a statute . . . involves a question
of law over which our review is plenary. . . . The pro-
cess of statutory interpretation involves the determina-
tion of the meaning of the statutory language as applied
to the facts of the case . . . . When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case . . . . In seeking to determine
that meaning . . . [we] consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relation-
ships, the meaning of such text is plain and unambigu-
ous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered.’’ (Internal quotation marks omitted.)
Fernandez v. Commissioner of Correction, 193 Conn.
App. 746, 759, 220 A.3d 216, cert. denied, 333 Conn. 946,
219 A.3d 376 (2019); see also General Statutes § 1-2z.
In interpreting § 54-125a, we do not write on a blank
slate. In two prior cases, our Supreme Court has inter-
preted the text of § 54-125a to determine whether it
provides a petitioner with a liberty interest in parole
eligibility. See Perez v. Commissioner of Correction,
supra, 326 Conn. 357; Baker v. Commissioner of Correc-
tion, supra, 281 Conn. 241. Because our interpretation
of § 54-125a (f) is informed by our Supreme Court’s
analysis in Baker and Perez, we preface our discussion
with a synopsis of each case.
  In Baker, the petitioner had alleged that he improp-
erly had been classified as a violent offender under
General Statutes (Rev. to 2001) § 54-125a (b) (2) and
(c), as amended by Public Acts, Spec. Sess., June, 2001,
No. 01-9, § 74, thus rendering him ineligible for parole
until he served 85 percent of his sentence, and that he
should have been classified as a nonviolent offender
under subsection (a) of that statute, which would have
made him eligible for parole after he had served 50
percent of his sentence. Baker v. Commissioner of Cor-
rection, supra, 281 Conn. 245–46. Our Supreme Court
held that the petitioner did not have a cognizable liberty
interest in his parole eligibility status sufficient to
invoke the subject matter jurisdiction of the habeas
court. Id., 243, 251–52. In reaching that conclusion, the
court was guided by United States Supreme Court prec-
edent. See Greenholtz v. Inmates of the Nebraska
Penal & Correctional Complex, 442 U.S. 1, 11–12, 99
S. Ct. 2100, 60 L. Ed. 2d 668 (1979) (Greenholtz) (holding
that mandatory language in state’s parole statute cre-
ated cognizable liberty interest); Board of Pardons v.
Allen, 482 U.S. 369, 378 n.10, 107 S. Ct. 2415, 96 L. Ed.
2d 303 (1987) (same). In contrast to the statutes at issue
in Greenholtz and Allen, the court in Baker observed
that (1) the ‘‘only mandatory language in [the amended
2001 revision of § 54-125a] is that in subsection (b)
preventing the board from considering violent offend-
ers for parole before they have served 85 percent of
their sentences’’;6 (emphasis in original) Baker v. Com-
missioner of Correction, supra, 255; (2) ‘‘the broad,
discretionary nature of the board’s authority in classify-
ing offenders [as violent] is underscored in subsection
(c) [of § 54-125a]’’; id., 255–56; and (3) ‘‘the decision to
grant parole [under § 54-125a] is entirely within the
discretion of the board.’’ Id., 257. In light of the permis-
sive language of § 54-125a, the court concluded that the
petitioner did not possess a cognizable liberty interest
in parole eligibility. See id., 257.
   In Perez, the petitioner had committed an offense
involving the use of deadly force in November, 2010.
Perez v. Commissioner of Correction, supra, 326 Conn.
362. Subsection (b) (2) of § 54-125a in effect at that
time provided that a person ‘‘shall be ineligible for
parole’’ until he or she ‘‘served not less than eighty-five
per cent of the definite sentence imposed.’’ General
Statutes (Rev. to 2009) § 54-125a (b) (2). Subsection (e)
in effect at that time stated that once a person had
served 85 percent of his or her definite or aggregate
sentence, the board ‘‘shall hold a hearing to determine
the suitability for parole release . . . .’’ General Stat-
utes (Rev. to 2009) § 54-125a (e). In Perez, in July, 2011,
while the petitioner’s criminal case was pending before
the trial court; see Perez v. Commissioner of Correc-
tion, supra, 363; General Statutes § 18-98e became
effective, vesting the Commissioner of Correction with
discretion to award, and revoke, risk reduction credit
toward the sentence of an inmate. Subsection (b) (2)
also was amended to provide that a person ‘‘shall be
ineligible for parole’’ until he or she has ‘‘served not
less than eighty-five per cent of the definite sentence
imposed less any risk reduction credit earned under
the provisions of section 18-98e.’’ (Emphasis added.)
See Public Acts 2011, No. 11-51, § 25, codified at General
Statutes (Supp. 2012) § 54-125a (b) (2). Subsection (e)
similarly was amended to reflect that earned risk reduc-
tion credit advanced a person’s parole eligibility date.
See Public Acts 2011, No. 11-51, § 25, codified at General
Statutes (Supp. 2012) § 54-125a (e).
   In May, 2013, the petitioner in Perez received a total
effective sentence of fifteen years imprisonment. Perez
v. Commissioner of Correction, supra, 326 Conn. 364.
The legislature again amended § 54-125a, effective July
1, 2013, to eliminate language from subsections (b) (2)
and (e) that applied risk reduction credit to advance a
person’s parole eligibility date. See Public Acts 2013,
No. 13-3, § 59, codified at General Statutes (Supp. 2014)
§ 54-125a (b) (2) and (e). Language requiring that the
board ‘‘shall’’ hold a parole hearing after a person served
85 percent of his definite or aggregate sentences was
also amended to state that the board ‘‘may’’ hold such
a hearing, but ‘‘[i]f a hearing is not held, the board shall
document the specific reasons for not holding a hearing
and provide such reasons to such person. . . .’’ See
Public Acts 2013, No. 13-247, § 376, codified at General
Statutes (Supp. 2014) § 54-125a (e).
   The petitioner in Perez then filed a writ of habeas
corpus challenging the commissioner’s application of
the 2013 amendments to the calculation of his parole
eligibility date and his right to a parole hearing as a
violation of, inter alia, his right to due process under
the federal and state constitutions. Perez v. Commis-
sioner of Correction, supra, 326 Conn. 365–66. Despite
mandatory language under the July, 2011 amendments
that the board ‘‘shall’’ hold a parole hearing after a
person served ‘‘eighty-five per cent of the definite sen-
tence imposed less any risk reduction credit earned’’;
General Statutes (Supp. 2012) § 54-125a (b) (2); lan-
guage which was not present in Baker; see footnote 6
of this opinion; our Supreme Court in Perez determined
that the petitioner had no cognizable liberty interest
in parole eligibility. The court stated that ‘‘neither the
substantive (parole eligibility calculation) nor the pro-
cedural (hearing) changes under the 2013 amendments
altered the fundamental fact that the determination
whether to grant an inmate parole is entirely at the
discretion of the board. It follows that if an inmate has
no vested liberty interest in the granting of parole, then
the timing of when the board could, in its discretion,
grant parole does not rise to the level of a vested liberty
interest either.’’ (Emphasis in original.) Perez v. Com-
missioner of Correction, supra, 371. According to the
court, the lack of a vested liberty interest was ‘‘further
compounded’’ by the fact that risk reduction credit is
awarded, and may be revoked, at any time for good
cause in the discretion of the Commissioner of Correc-
tion. Id., 372. As it had in Baker, the court in Perez
concluded that the petitioner’s claims lacked a cogniza-
ble liberty interest in parole eligibility and, thus, were
insufficient to invoke the habeas court’s jurisdiction.
See id., 374.
   Informed by our review of Baker and Perez, in order
to determine whether the petitioner has a cognizable
liberty interest in parole eligibility, we turn now to our
interpretation of § 54-125a (f). As set forth in the follow-
ing paragraphs, we observe meaningful textual differ-
ences between the subsections of § 54-125a that were
at issue in Baker and Perez and subsection (f) of § 54-
125a. As such, we conclude that the legislature intended
to vest the petitioner with a cognizable liberty interest
in parole eligibility.
   First, and significantly, § 54-125a (f) (1) (A) states in
relevant part that ‘‘if such person is serving a sentence
of fifty years or less, such person shall be eligible for
parole after serving sixty per cent of the sentence or
twelve years, whichever is greater . . . .’’ (Emphasis
added.) By contrast, subsection (b) (2), which applied
to the petitioner in Baker, stated that he ‘‘shall be ineli-
gible for parole’’ until he served 85 percent of his sen-
tence. (Emphasis added.) General Statutes (Rev. to
2001) § 54-125a (b) (2), as amended by Public Acts,
Spec. Sess., June, 2001, No. 01-9, § 74; Baker v. Commis-
sioner of Correction, supra, 255. Subsection (b) (2)
likewise applied to the petitioner in Perez v. Commis-
sioner of Correction, supra, 326 Conn. 362. The lan-
guage employed in § 54-125a (f) (1) (A) stands in
marked contrast to that of § 54-125a (b) (2). The lan-
guage of § 54-125a (f) (1) (A) does not contain manda-
tory language preventing the board from considering
a person for parole until they have served a percentage
of their sentence; see Baker v. Commissioner of Correc-
tion, supra, 255; but, rather, requires that the board
shall consider the person for parole. The United States
Supreme Court has recognized that such mandatory
language gives ‘‘rise to [a] constitutionally protected
liberty [interest] . . . .’’ Id., 257; see also Greenholtz,
supra, 442 U.S. 11–12; Board of Pardons v. Allen, supra,
482 U.S. 378 n.10.
    Second, the text of § 54-125a (f) (3) reinforces the
requirement of subsection (f) (1), that the board shall
consider a person for parole, by requiring that ‘‘[w]hen-
ever a person becomes eligible for parole pursuant to
this subsection, the board shall hold a hearing to deter-
mine such person’s suitability for parole release. . . .’’
(Emphasis added.) In Baker, the court noted that
‘‘[t]here is no statutory requirement that the [board]
actually consider the eligibility of any inmate for parole,
the statute does not vest an inmate with the right to
demand parole, and there is no statutory provision
[that] even permits an inmate to apply for parole.’’
(Internal quotation marks omitted.) Baker v. Commis-
sioner of Correction, supra, 281 Conn. 257; see also
Perez v. Commissioner of Correction, 326 Conn. 373–
74. By contrast, under § 54-125a (f) (3), there is a manda-
tory requirement that the board ‘‘actually consider the
eligibility of [the petitioner] for parole . . . .’’ See
Baker v. Commissioner of Correction, supra, 257. More-
over, the petitioner need not demand or apply for parole
because, under subsection (f) (3), the board is required
to hold a hearing ‘‘[w]henever a person becomes eligible
for parole release,’’ and the petitioner in the present
case will become eligible for parole release after serving
60 percent of his fifty year sentence under § 54-125a (f)
(1) (A).
   The legislature’s emphasis on individuals like the peti-
tioner receiving parole consideration is further under-
scored by a comparison of the language of § 54-125a
(f) (3) with the current language of § 54-125a (d) and
(e), both of which provide that the board ‘‘may hold a
hearing to determine the suitability for parole release
of any person . . . .’’ (Emphasis added.) Moreover,
although § 54-125a (d) and (e) excuse the board from
holding a parole hearing so long as the board ‘‘docu-
ment[s] the specific reasons for not holding a hearing
and provide[s] such reasons to such person,’’ § 54-125a
(f) (4) contains no such language. This discrepancy
reveals the significance the legislature attached to
parole consideration for individuals like the petitioner,
such that the legislature requires that those persons
receive their parole consideration by way of a guaran-
teed hearing. The importance of such parole consider-
ation for individuals like the petitioner to the legislature
is further reflected in the fact that, at their parole hear-
ings, the court must assign counsel to any indigent
individuals pursuant to § 54-125a (f) (3), an entitlement
that is not extended to individuals who may be consid-
ered for parole under any other subsection of § 54-125a.
    Third, subsection (f) (2) of § 54-125a provides that
‘‘[t]he board shall apply the parole eligibility rules of
this subsection only with respect to the sentence for a
crime or crimes committed while a person was under
eighteen years of age. Any portion of a sentence that
is based on a crime or crimes committed while a person
was eighteen years of age or older shall be subject to
the applicable parole eligibility, suitability and release
rules set forth in subsections (a) to (e), inclusive, of
this section.’’ The text of subsection (f) (2) explicitly
distinguishes parole eligibility under subsection (f) (1)
from other subsections of § 54-125a that govern parole
eligibility, including subsection (b) (2), which was the
subject of interpretation in Baker and Perez. This lan-
guage, thus, provides that parole eligibility for juvenile
offenders is unique. Particularly when read in conjunc-
tion with subsection (f) (1), which states that a ‘‘person
shall be eligible for parole,’’ the language of subsection
(f) (2) leads us to conclude that the legislature intended
for the petitioner to have a liberty interest in parole
eligibility. Cf. Baker v. Commissioner of Correction,
supra, 281 Conn. 255 (‘‘the only mandatory language in
these provisions is that in subsection (b) preventing
the board from considering violent offenders for parole
before they have served 85 percent of their sentences’’
(emphasis in original)).
   Fourth, and finally, subsection (f) (5) states that when
the board denies a person parole following a hearing,
the board ‘‘may reassess such person’s suitability for a
new parole hearing at a later date to be determined at
the discretion of the board, but not earlier than two
years after the date of its decision.’’ General Statutes
§ 54-125a (f) (5). This language serves to accentuate
the mandatory nature of initial parole eligibility for indi-
viduals like the petitioner, as compared to subsequent
parole eligibility, which is not guaranteed.
   The respondent notes that § 54-125a (f) (4) vests the
board with discretion over whether to grant a person
parole. In Baker and Perez, the board’s discretion over
whether to grant a person parole, in part, justified the
court’s conclusion that the petitioners in those cases
had no cognizable liberty interest in parole eligibility.
See Perez v. Commissioner of Correction, supra, 326
Conn. 371; Baker v. Commissioner of Correction,
supra, 281 Conn. 257. There is, however, a distinction
between parole eligibility and parole suitability. Under
§ 54-125a (f), a person’s suitability to be released on
parole is a decision that is left to the discretion of the
board, but not their parole eligibility. Compare General
Statutes § 54-125a (f) (3) (‘‘the board shall hold a hear-
ing to determine such person’s suitability for parole
release’’ (emphasis added)), with General Statutes § 54-
125a (f) (4) (‘‘the board may allow such person to go
at large on parole’’ (emphasis added)). For all of the
foregoing reasons, we conclude that the text of § 54-
125a (f) meaningfully differs from the subsections of
§ 54-125a discussed in Baker and Perez, and clearly and
unambiguously provides the petitioner with a vested
right in parole eligibility.7
   Accordingly, we conclude that the habeas court prop-
erly determined that it had subject matter jurisdiction
over the petition because the petitioner has a cognizable
liberty interest in parole eligibility under § 54-125a (f).
Having concluded that the habeas court had subject
matter jurisdiction over the petition, we next consider
the claims made on appeal by the petitioner.
                             II
   On appeal, the petitioner claims that the court
improperly dismissed his petition because the court
had incorrectly concluded that (1) ‘‘there [is] no statu-
tory basis for [his] claims,’’ and (2) he had ‘‘not ade-
quately alleged a due process violation based upon the
respondent’s failure to appropriately apply [his] earned
[statutory good time credit] to [his] parole eligibility
date.’’ ‘‘[W]hether a habeas court properly dismissed a
petition pursuant to Practice Book § 23-29 (2), on the
ground that it fails to state a claim upon which habeas
corpus relief can be granted, presents a question of law
over which our review is plenary.’’ (Internal quotation
marks omitted.) Perez v. Commissioner of Correction,
supra, 326 Conn. 368. We will discuss each of the peti-
tioner’s claims seriatim.8
                            A
   The petitioner first claims that the court improperly
dismissed his petition following its incorrect conclusion
that his statutory construction claim failed to state a
claim upon which habeas corpus relief can be granted.
The petitioner argues that, ‘‘[i]f [statutory good time
credit earned under § 18-7a (c)] does serve to actually
reduce [his] sentence, then the plain language of . . .
§ 54-125a (f) indicates that the ‘sentence’ that [he] is
serving for the purposes of those calculations is the
[statutory good time credit] reduced new sentence.
. . . Stated in another way, the petitioner’s position is
that [statutory good time credit] serves to change [his]
sentence before ever looking to the parole statute.’’9
We disagree.
    The petitioner’s claim requires us to interpret §§ 18-
7a (c) and 54-125a (f). The principles governing our
interpretation of statutes are as previously set forth in
part I of this opinion. See also Fernandez v. Commis-
sioner of Correction, supra, 193 Conn. App. 759. Section
18-7a (c) provides in relevant part that ‘‘[a]ny person
sentenced to a term of imprisonment for an offense
committed on or after July 1, 1983, may, while held in
default of bond or while serving such sentence, by good
conduct and obedience to the rules which have been
established for the service of his sentence, earn a reduc-
tion of his sentence as such sentence is served . . . .’’
Section 18-7a (c) further provides the maximum rate
at which a person may earn good time credit, that such
credit may be revoked by the respondent for ‘‘[m]iscon-
duct or refusal to obey the rules,’’ and that good time
may even be ‘‘deducted from any good time earned in
the future’’ if a person ‘‘has not yet earned sufficient
good time to satisfy the good time loss . . . .’’ The
language of § 18-7a (c) is clear and unambiguous that
the phrases ‘‘his sentence’’ and ‘‘such sentence’’ are
references to the sentence of ‘‘a term of imprisonment
for an offense committed on or after July 1, 1983,’’ that
was imposed by the sentencing court. Accordingly, any
good time credit earned by a person will apply to reduce
the expiration date of the term of imprisonment
imposed at sentencing. See Seno v. Commissioner of
Correction, 219 Conn. 269, 281, 593 A.2d 111 (1991)
(‘‘[i]t is clear . . . that [the phrases ‘of his sentence’
and ‘of a sentence’] as used in § 18-7a [(a) through (c)]
refer to the sentence as imposed by the court, reduced
by the applicable good time’’). Section 18-7a (c) con-
tains no language providing that good time credit earned
under the subsection operates to reduce a person’s
parole eligibility date. Moreover, we find no language
in § 18-7a (c) to suggest that the legislature intended
that a person’s sentence, after it has been reduced by
the application of good time credit, should serve as the
sentence that is used to calculate his parole eligibility
date under § 54-125a (f). The petitioner fails to direct
us to any such language.
   The text of § 54-125a (f) also does not provide support
for the petitioner’s argument. The relevant portion of
§ 54-125a (f) provides: ‘‘(1) Notwithstanding the provi-
sions of subsections (a) to (e), inclusive, of this section,
a person convicted of one or more crimes committed
while such person was under eighteen years of age,
who is incarcerated on or after October 1, 2015, and
who received a definite sentence or total effective sen-
tence of more than ten years for such crime or crimes
prior to, on or after October 1, 2015, may be allowed
to go at large on parole in the discretion of the panel
of the Board of Pardons and Paroles for the institution
in which such person is confined, provided (A) if such
person is serving a sentence of fifty years or less, such
person shall be eligible for parole after serving sixty
per cent of the sentence or twelve years, whichever is
greater . . . .’’ There are no references to § 18-7a (c)
in § 54-125a (f), or elsewhere in § 54-125a for that mat-
ter. This omission implies that the legislature did not
intend for the term ‘‘sentence,’’ as that term is used in
§ 54-125a (f) (1) (A), to be a person’s sentence as
reduced by the statutory good time credit he may have
earned under § 18-7a (c).
   Indeed, the legislature clearly expressed what it
intended the term ‘‘sentence’’ to mean in § 54-125a (f)
(1) (A). Within subsection (f) (1), in which the legisla-
ture set forth the necessary qualifications for parole
eligibility, we find the first reference to the term ‘‘sen-
tence.’’ Subsection (f) (1) applies to persons who were
convicted of one or more crimes committed while they
were under eighteen years of age, have been incarcer-
ated on or after October 1, 2015, and ‘‘received a definite
sentence or total effective sentence of more than ten
years for such crime or crimes . . . .’’ (Emphasis
added.) The phrases ‘‘definite sentence’’ and ‘‘total
effective sentence’’ refer to the maximum term of
imprisonment imposed by the sentencing court. See
General Statutes § 53a-35a (‘‘[f]or any felony committed
on or after July 1, 1981, the sentence of imprisonment
shall be a definite sentence and . . . the term shall be
fixed by the court as follows’’); Holliday v. Commis-
sioner of Correction, 184 Conn. App. 228, 232 n.3, 194
A.3d 867 (2018) (‘‘[d]efinite sentence is the flat maxi-
mum to which a defendant is sentenced’’ (internal quo-
tation marks omitted)), cert. granted on other grounds,
335 Conn. 901, 225 A.3d 960 (2020). All subsequent
references to the term ‘‘sentence’’ in § 54-125a (f) (1)
must be read consistently with the use of the phrases
‘‘definite sentence’’ and ‘‘total effective sentence,’’ and,
thus, are references to the maximum term of imprison-
ment imposed by the sentencing court. Therefore,
within the language of subsection (f) (1) (A) of § 54-
125a, which is applicable to a person ‘‘serving a sen-
tence of fifty years or less,’’ the term ‘‘sentence’’ should
be understood as the definite sentence or total effective
sentence that was imposed by the sentencing court, not
yet reduced by any good time credit earned by a person
under § 18-7a (c).
   The petitioner argues that, ‘‘[c]ontrary to the respon-
dent’s view (and the conclusion of the habeas court),
if the legislature had intended to exclude [statutory
good time credit] from the juvenile parole procedures,
it would have expressly said so.’’ The petitioner has it
exactly backward. Because ‘‘[t]here is no constitutional
or inherent right of a convicted person to be condition-
ally released before the expiration of a valid sentence’’;
(internal quotation marks omitted) Baker v. Commis-
sioner of Correction, supra, 281 Conn. 253; had the
legislature intended to apply statutory good time credit
to reduce a person’s parole eligibility date under § 54-
125a (f), it would have stated that intention explicitly.
See Stratford v. Jacobelli, 317 Conn. 863, 875 n.12, 120
A.3d 500 (2015) (‘‘legislature knows how to convey its
intent expressly’’ (internal quotation marks omitted)).
   The flaw in the petitioner’s argument becomes appar-
ent when the language of § 54-125a (f) (1) (A) is con-
trasted with the language of subsections (a) and (d)
of § 54-125a and with General Statutes § 54-125. Both
subsections (a) and (d) of § 54-125a expressly state that
before a person may be released on, or considered for
release on, parole, that person must serve a specified
percentage of their sentence ‘‘less any risk reduction
credit earned under the provisions of section 18-98e.’’
(Emphasis added.); see also Perez v. Commissioner of
Correction, supra, 326 Conn. 365 (noting that legislature
amended § 54-125a (b) (2) and (e) to eliminate applica-
tion of risk reduction credit advancing person’s parole
eligibility date by deleting phrase ‘‘less any risk reduc-
tion credit earned under the provisions of section 18-
98e’’). The text of § 54-125 states in relevant part: ‘‘Any
person confined for an indeterminate sentence, after
having been in confinement under such sentence for
not less than the minimum term, or, if sentenced for
life, after having been in confinement under such sen-
tence for not less than the minimum term imposed by
the court, less such time as may have been earned
under the provisions of section 18-7, may be allowed
to go at large on parole . . . .’’ (Emphasis added.)
   In §§ 54-125a (a) and (d) and 54-125, the legislature
expressly stated whether credit applied to shorten a
person’s sentence before that sentence was used to
calculate his parole eligibility date. Because the legisla-
ture did not include any such language in § 54-125a
(f), we conclude that the legislature did not intend for
statutory good time credit earned by a person under
§ 18-7a (c) to reduce his sentence that will serve as
the basis for calculating his parole eligibility date. See
Aspetuck Country Club, Inc. v. Weston, 292 Conn. 817,
829, 975 A.2d 1241 (2009) (‘‘statutes should be con-
strued, where possible, so as to create a rational, coher-
ent and consistent body of law’’ (internal quotation
marks omitted)).
   The petitioner argues that the court overlooked ‘‘that
pursuant to [General Statutes] §§ 18-7 and 18-7a (c),
[statutory good time credit] always reduces parole eligi-
bility dates as it diminishes the sentence’’ and that
‘‘[n]othing in § 54-125a (f) (1) requires the respondent
to deviate from statutorily-mandated historical practice
of calculating parole eligibility dates based on [statutory
good time credit].’’ In making this argument, the peti-
tioner relies on the following language in the first foot-
note of Seno v. Commissioner of Correction, supra,
219 Conn. 269 n.1: ‘‘[G]ood time is a commutation of a
sentence, affecting an inmate’s parole and discharge
dates, thereby serving an important rehabilitative func-
tion by allowing an inmate the opportunity to earn an
earlier release for himself. See McGinnis v. Royster,
410 U.S. 263, 271, 93 S. Ct. 1055, 35 L. Ed. 2d 282 [1973].
Holmquist v. Manson, 168 Conn. 389, 394, 362 A.2d
971 (1975).’’ (Emphasis added; internal quotation marks
omitted.) The court provided this definition of ‘‘good
time’’ as it was setting out the ‘‘sole issue in [the]
appeal,’’ which was ‘‘whether a person sentenced to a
term of imprisonment exceeding five years must be
incarcerated for five calendar years in order to earn
statutory good time at the rate of twelve days per month
pursuant to . . . § 18-7a (c).’’ (Footnote omitted.) Seno
v. Commissioner of Correction, supra, 269.
    The court’s definition of ‘‘good time’’ in Seno was
taken from Holmquist v. Manson, supra, 168 Conn. 394,
which cited McGinnis v. Royster, supra, 410 U.S. 271.
The issue before the court in Seno concerned how much
statutory good time the petitioner had earned; it did
not concern his parole eligibility date. See Seno v. Com-
missioner of Correction, Superior Court, judicial dis-
trict of Tolland, Docket No. 89-551 (September 10, 1991)
(‘‘[i]n accordance with the opinion of [our] Supreme
Court, Seno v. Commissioner of Correction, [supra,
219 Conn. 269] the writ herein is granted, judgment is
entered for the petitioner, and the respondent is ordered
to grant the petitioner an additional thirty days statutory
good time against his total effective sentence’’ (empha-
sis added)).
   Furthermore, the language used in Holmquist and
McGinnis, and cited to by the court in Seno, reflected
statutes at issue in those cases that expressly authorized
the application of good time credit to parole eligibility
dates. In Holmquist, the issue before the court was
‘‘whether the plaintiff, who was sentenced to life impris-
onment, [was] entitled to credit for presentence con-
finement, commonly referred to as ‘jail time,’ under the
provisions of General Statutes §§ 18-97 and 18-98. In
determining this issue, [the court] also consider[ed]
§§ 54-125 and 18-7.’’ Holmquist v. Manson, supra, 168
Conn. 390–91. The defendant, the Commissioner of Cor-
rection, in that case claimed that, under §§ 54-125 and
18-7, ‘‘an inmate serving a life sentence [was] required
to serve a minimum of twenty years after the day of
sentencing before he becomes eligible for parole con-
sideration, i.e., twenty-five years under the minimum
sentence, less five years maximum earned or ‘good time’
as provided in § 18-7,’’ and that the plaintiff was not
entitled to presentence confinement credit. Id., 392. The
court disagreed with the defendant and, in so doing,
distinguished ‘‘jail time’’ from ‘‘good time,’’ stating that
the latter ‘‘is a commutation of a sentence, affecting an
inmate’s parole and discharge dates . . . . See
McGinnis v. Royster, [supra, 410 U.S. 271].’’ Holmquist
v. Manson, supra, 394. The court’s definition of ‘‘good
time,’’ however, was influenced by the text of what it
referred to as the ‘‘ ‘good-time’ statute,’’ § 54-125. Id.,
393. Section 54-125 expressly provided that the good
time credit earned by a person under § 18-7 would be
applied to reduce the ‘‘minimum term’’ of his indetermi-
nate sentence, i.e., their parole eligibility date.10 Id.,
391–92. In contrast, § 54-125a (f) (1) (A) does not pro-
vide that a person’s sentence, from which his parole
eligibility date will be calculated, may be reduced by
the good time credit he have earned under § 18-7a (c).
   In McGinnis, the United States Supreme Court ruled
on an equal protection claim challenging the constitu-
tionality of a New York statute that denied state prison-
ers good time credit for their presentence incarceration
in county jails. McGinnis v. Royster, supra, 410 U.S.
264–65. Crucially, one of the statutes at issue in the case
‘‘authorize[d] [good time] credit toward the minimum
parole date for good conduct and efficient and willing
performance of duties assigned . . . .’’ (Emphasis
added; internal quotation marks omitted.) Id., 271. To
reiterate, § 54-125a (f) (1) (A) does not permit good
time credit to be applied to reduce a person’s sentence
that will be used to calculate his parole eligibility date.
Accordingly, the definition of statutory good time in
Seno, although stated by the court when construing
§ 18-7a (c), has no relevance to the calculation of parole
eligibility dates under § 54-125a (f) (1) (A). Thus, we
reject the petitioner’s argument.
   On the basis of the foregoing, we conclude that the
language of §§ 18-7a (c) and 54-125a (f) is clear and
unambiguous and that it does not support the claim of
the petitioner that the statutory good time credit he has
earned reduces the sentence used to calculate his parole
eligibility date.
                             B
  The petitioner’s second claim on appeal is that the
court improperly dismissed his claim that the statutory
good time credit he has earned under § 18-7a (c) is not
being applied properly to the sentence from which his
parole eligibility date will be calculated, in violation of
his right to due process under Sandin v. Conner, 515
U.S. 472, 483–84, 115 S. Ct. 2293, 132 L. Ed. 2d 418
(1995), and Wilkinson v. Austin, 545 U.S. 209, 222–23,
125 S. Ct. 2384, 162 L. Ed. 2d 174 (2005). We disagree.
   ‘‘The fourteenth amendment to the United States con-
stitution provides that the [s]tate [shall not] deprive any
person of life, liberty, or property, without due process
of law . . . .’’ (Internal quotation marks omitted.) State
v. Angel C., 245 Conn. 93, 104, 715 A.2d 652 (1998). ‘‘In
order to prevail on his due process claim, the [peti-
tioner] must prove that: (1) he has been deprived of a
property [or liberty] interest cognizable under the due
process clause; and (2) the deprivation of the property
[or liberty] interest has occurred without due process
of law. . . . States may under certain circumstances
create liberty interests [that] are protected by the [d]ue
[p]rocess [c]lause. . . . But these interests will be gen-
erally limited to freedom from restraint which, while
not exceeding the sentence in such an unexpected man-
ner as to give rise to protection by the [d]ue [p]rocess
[c]lause of its own force . . . nonetheless imposes
atypical and significant hardship on the inmate in rela-
tion to the ordinary incidents of prison life.’’ (Citations
omitted; internal quotation marks omitted.) Vandever
v. Commissioner of Correction, 315 Conn. 231, 241–42,
106 A.3d 266 (2014).
   The petitioner argues that he possesses ‘‘a liberty
interest in the correct application of the [statutory good
time credit] he earned and retains’’ and that the ‘‘respon-
dent’s refusal to apply the [statutory good time credit]
he [has] earned and still retains to calculate his parole
[eligibility date] strips him of part of the value of his
[statutory good time credit] . . . .’’ As discussed pre-
viously in part II A of this opinion, the petitioner is not
entitled to have the statutory good time credit he has
earned under § 18-7a (c) applied to reduce the sentence
from which his parole eligibility date will be calculated
pursuant to § 54-125a (f) (1) (A). Because the petitioner
does not have a liberty interest in his earned statutory
good time credit advancing his parole eligibility date,
he is not being deprived of a liberty interest and, thus,
is not being deprived of due process. See Vandever v.
Commissioner of Correction, supra, 315 Conn. 241.
Accordingly, the court properly dismissed the petition
for failing to state a due process claim upon which
habeas corpus relief can be granted.11
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date the appeal was submitted on briefs.
   1
     General Statutes § 54-125a (b) (1) provides in relevant part: ‘‘No person
convicted of any of the following offenses, which was committed on or
after July 1, 1981, shall be eligible for parole under subsection (a) of this
section: . . . (E) murder, as provided in section 53a-54a . . . .’’
   2
     General Statutes § 54-125a (f) provides in relevant part: ‘‘(1) Notwith-
standing the provisions of subsections (a) to (e), inclusive, of this section,
a person convicted of one or more crimes committed while such person
was under eighteen years of age, who is incarcerated on or after October
1, 2015, and who received a definite sentence or total effective sentence of
more than ten years for such crime or crimes prior to, on or after October
1, 2015, may be allowed to go at large on parole in the discretion of the
panel of the Board of Pardons and Paroles for the institution in which such
person is confined, provided (A) if such person is serving a sentence of
fifty years or less, such person shall be eligible for parole after serving sixty
per cent of the sentence or twelve years, whichever is greater . . . .’’
   3
     General Statutes § 18-7a (c) provides: ‘‘Any person sentenced to a term
of imprisonment for an offense committed on or after July 1, 1983, may,
while held in default of bond or while serving such sentence, by good
conduct and obedience to the rules which have been established for the
service of his sentence, earn a reduction of his sentence as such sentence
is served in the amount of ten days for each month served and pro rata for
a part of a month served of a sentence up to five years, and twelve days
for each month served and pro rata for a part of a month served for the
sixth and each subsequent year of a sentence which is more than five years.
Misconduct or refusal to obey the rules which have been established for
the service of his sentence shall subject the prisoner to the loss of all or
any portion of such reduction by the commissioner or his designee. In the
event a prisoner has not yet earned sufficient good time to satisfy the good
time loss, such lost good time shall be deducted from any good time earned
in the future by such prisoner.’’
   4
     Attorney Temmy Ann Miller assisted with the preparation of the petition,
but did not represent the petitioner at the time he filed the petition. The
court later appointed Attorney Miller as counsel for the petitioner and she
represented him at the court’s June 6, 2018 hearing.
   5
     The court’s questions and the parties’ responses thereto are not relevant
to this appeal.
   6
     Subsequent to the petitioner in Baker having filed his petition for a writ
of habeas corpus on September 13, 2002; Baker v. Warden, Superior Court,
judicial district of Tolland, Docket No. CV-XX-XXXXXXX; the legislature
amended § 54-125a to add new subsections (d) and (e). Public Acts 2004,
No. 04-234, § 3. The legislature’s enactment of new subsection (d) repre-
sented the first time it ‘‘explicitly required that the board conduct parole
suitability hearings . . . for inmates not deemed violent offenders under
§ 54-125a (b) who may be eligible for parole under § 54-125a (a) after serving
50 percent of their sentences . . . .’’ Baker v. Commissioner of Correction,
supra, 281 Conn. 256 n.12. Subsection (d), however, required the board to
hold a hearing after an inmate served 75 percent of his sentence, not after
he served 50 percent of his sentence. Id. Subsection (e) required the board
to hold a parole hearing for inmates deemed to be violent offenders under
subsection (b) who completed 85 percent of their sentences. Id.
   7
     We further note that our Supreme Court has held that parole eligibility for
juvenile offenders under § 54-125a (f) negates a claim of an illegal sentence
of life imprisonment, or its equivalent, without parole under Miller v. Ala-
bama, 567 U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), State v. Riley,
315 Conn. 637, 110 A.3d 1205 (2015), cert. denied,              U.S.   , 136 S. Ct.
1361, 194 L. Ed. 2d 376 (2016), and Casiano v. Commissioner of Correction,
317 Conn. 52, 115 A.3d 1031 (2015), cert. denied sub nom. Semple v. Casiano,
     U.S.      , 136 S. Ct. 1364, 194 L. Ed. 2d 376 (2016). See State v. McCleese,
333 Conn. 378, 387, 215 A.3d 1154 (2019) (‘‘parole eligibility under [§ 54-
125a (f)] is an adequate remedy for a Miller violation under our state constitu-
tion just as it is under the federal constitution’’); see also Casiano v. Commis-
sioner of Correction, supra, 79 (holding that ‘‘the procedures set forth in
Miller must be followed when considering whether to sentence a juvenile
offender to fifty years imprisonment without parole’’). Indeed, our Supreme
Court in McCleese stated, ‘‘[t]o comport with federal constitutional require-
ments, the legislature passed No. 15-84 of the 2015 Public Acts [codified at
General Statutes § 54-125a (f)].’’ State v. McCleese, supra, 383.
   8
     The petitioner argues that the court improperly granted the respondent’s
motion to dismiss on a basis not raised by the respondent’s motion and, as
a result, he was deprived of his right to notice and an opportunity to be
heard. In his motion to dismiss, the respondent asserted that ‘‘[t]here is no
statutory basis for [the petitioner’s] claim, as he has not lost or forfeited
any statutory good time . . . .’’ (Emphasis in original.) In his memorandum
in support of his motion to dismiss, the respondent argued that ‘‘[t]here is
no authority either in statute or in case law to support the petitioner’s
arguments, that he is entitled to [statutory good time credit] to reduce
parole eligibility.’’ If, as the respondent asserted before the habeas court,
the petitioner’s claims lack a statutory basis, the court could not grant him
the relief he requested in his petition. Furthermore, at the June 6, 2018
hearing before the court, the respondent argued that the petition could be
dismissed under Practice Book § 23-29 (2), and the petitioner responded to
that argument. Accordingly, we are unpersuaded by the petitioner’s
argument.
   9
     In its memorandum of decision, the court stated that ‘‘[t]he petitioner’s
assertion that [the board] must apply [statutory good time] credits to his
parole eligibility date . . . would mean that if he earned ten years of . . .
credits, then he would be parole eligible not thirty years [i.e., 60 percent]
into his fifty year sentence, but instead at twenty years into his fifty year
sentence.’’ The petitioner argues that the court misinterpreted his claim,
stating that, under his claim, he ‘‘would request that the habeas court order
that [the board] calculate his parole eligibility date of 60 [percent] of [forty]
years ([fifty] years minus the [ten] years of [statutory good time credit] for
a [forty] year ‘[statutory good time credit] modified’ sentence). This would
require a parole hearing after [twenty-four] years of incarceration.’’ The
respondent argues that the claim the petitioner makes on appeal differs
from the one he advanced before the habeas court. [We need not reach the
respondent’s argument that the petitioner’s claim on appeal differs from the
one he made before the habeas court because we conclude in this part of
the opinion that, regardless of which calculation is used, his claim on appeal
is unavailing.
   10
      Effective at the time the plaintiff in Holmquist committed the crime
for which he was convicted, § 54-125 stated: ‘‘Any person confined . . . for
an indeterminate sentence, after having been in confinement under such
sentence for not less than the minimum term, or, if sentenced for life, after
having been in confinement under such sentence for not less than twenty-
five years, less such time, not exceeding a total of five years, as may have
been earned under the provisions of section 18-7, may be allowed to go at
large on parole . . . .’’ (Emphasis added; internal quotation marks omitted.)
Holmquist v. Manson, supra, 168 Conn. 391 n.3.
   11
      As discussed in part I of this opinion, the petitioner has a cognizable
liberty interest in parole eligibility sufficient to invoke the jurisdiction of
the habeas court. The petitioner’s due process claim pertains to the failure
to apply good time credit to his parole eligibility date, which he contends
is as a result of the respondent’s incorrect interpretation of §§ 18-7a (c) and
54-125a (f). Because we disagree with the petitioner’s interpretation of §§ 18-
7a (c) and 54-125a (f), we conclude that he does not have a liberty interest
under those statutes in having his parole eligibility date calculated on the
basis of a sentence reduced by the statutory good time credit he has earned.
Because he has no such liberty interest, he cannot state a due process claim
upon which habeas corpus relief can be granted.